HALL, Justice
(concurring):
The qualifications of a city judge are clearly set forth in U.C.A., 1953, 78-4-8. Simply stated, they are: (1) qualified elector (bona fide resident) at the time of election, and (2) admitted to practice, and in good standing, in the Supreme Court. Upon election, U.C.A., 1953, 78-4-10 requires continued residence in, and court be held in, the city for which elected.
An elector is defined as one who is entitled to vote and the qualifications of a voter (elector) are set forth in U.C.A., 1953, 20-1-17 and merely requires 30 days residence in the state prior to the general election in November and proper registration.
My reading of the applicable statutes does not disclose any requirement that a judge pro tempore, or for that matter a city judge appointed to fill a vacancy, be an elector or a resident at the time of his appointment. He need only so qualify should he choose to stand for election.